


110 HR 2918 IH: California Ocean and Coastal

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2918
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mrs. Capps (for
			 herself, Mr. Thompson of California,
			 Ms. Eshoo,
			 Mr. Farr, Ms. Solis, Ms. Zoe
			 Lofgren of California, Mr.
			 Schiff, Mr. Waxman,
			 Mr. George Miller of California,
			 Mr. McNerney,
			 Mr. Honda,
			 Ms. Woolsey,
			 Ms. Matsui,
			 Mr. Stark,
			 Mr. Lantos,
			 Ms. Loretta Sanchez of California,
			 Ms. Watson,
			 Mrs. Napolitano,
			 Ms. Lee, Ms. Harman, Mrs.
			 Tauscher, Mrs. Davis of
			 California, Ms.
			 Roybal-Allard, Mr. Berman,
			 Ms. Linda T. Sánchez of California,
			 and Mr. Sherman) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To permanently prohibit oil and gas leasing off the coast
		  of the State of California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 California Ocean and Coastal
			 Protection Act.
		2.Prohibition of
			 oil and gas leasing in certain areas of the outer continental
			 shelfSection 8 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end
			 the following:
			
				(q)Prohibition of
				oil and gas leasing in certain areas of the outer continental shelf
					(1)In
				generalNotwithstanding any other provision of this Act or any
				other law and except as provided in paragraph (2), beginning on the date of
				enactment of this subsection, the conduct of oil and gas preleasing, leasing,
				and related activities is prohibited in areas of the outer Continental Shelf
				located off the coast of the State of California.
					(2)EffectNothing in this subsection affects any
				rights under leases issued under this Act before the date of enactment of this
				subsection.
					.
		3.Comprehensive
			 inventory of outer continental shelf oil and natural gas
			 resourcesSection 357(a) of
			 the Energy Policy Act of 2005 (42 U.S.C. 15912(a)) is amended by inserting
			 after Continental Shelf the following: (other than the
			 areas of the outer Continental Shelf off the coast of the State of
			 California).
		
